 


109 HRES 989 EH: Commending the United Kingdom for its efforts in the War on Terror, and for other purposes.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 989 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Commending the United Kingdom for its efforts in the War on Terror, and for other purposes. 
 
 
Whereas on August 10, 2006, British police arrested 24 people for plotting to commit acts of terror on trans-Atlantic flights;  
Whereas as of August 31, 2006, 12 citizens have been charged for their roles in the terror plot, including eight citizens charged with conspiracy to murder;  
Whereas United Kingdom authorities acted swiftly and decisively to prevent a horrific attack on scores of innocent people;  
Whereas the United Kingdom and the United States have been close allies in not only two World Wars and Operation Desert Storm, but also the Global War on Terror;  
Whereas the intelligence and military communities of the United Kingdom and the United States continue to work together to win the Global War on Terror;  
Whereas the threat of terrorism is a grave concern for all nations, regardless of geographical or other boundaries;  
Whereas acts of terror have profoundly affected citizens across the globe, including those in Egypt, India, Indonesia, Jordan, Spain, Turkey, the United Kingdom, and the United States; and  
Whereas victory in the Global War on Terror is a necessity to ensure the liberty and safety of all people: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the law enforcement authorities of the United Kingdom on their action to prevent a terrible attack from occurring;  
(2)commends the intelligence community of the United Kingdom for its outstanding work in identifying the citizens seeking to carry out this plot;  
(3)condemns those that would use acts of violence against innocent civilians to spread a message of hate and intolerance; and  
(4)urges the allies of the United States in the Global War on Terror to remain steadfast in the execution of this important mission.  
 
Karen L. HaasClerk.
